[No. 1.] Motion by T. Elliott Hodgskin and another, as executors, *717etc., of Helen C. Hodgskin, deceased, holders of a mortgage covering damage parcel No. 67F, for leave to file affidavit of title and notice of claim to award denied, without costs, and without prejudice to an application for leave to file a brief as amicus curias on behalf of the said mortgagees upon the reargument hereafter to be had herein. [No. 2.] Motion by William Diederieh to intervene as party respondent and for reargument granted and reargument set down for Wednesday, May 5,1937. The appellant is ordered to file a record which will show the interest of this respondent, if the record now on file is deficient in that regard. [No. 3.] Motion by John P. Kissling and another to intervene as party respondents and for reargument granted and reargument set down for Wednesday, May 5, 1937. The appellant is ordered to file a record which will show the interests of these respondents, if the record now on file is deficient in that regard. [No. 4.] Motion by Mott Homes, Inc., and others for reargument granted and reargument set down for Wednesday, May 5, 1937, without prejudice to any application that may be made by the appellant to consolidate this appeal with any other appeal taken or to be taken from the decree herein or any part thereof. [See ante, p. 652.] Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ. [No. 5.] Motion by Mott Homes, Inc., and others to vacate the order of this court dated November 30, 1936, and to expunge the record on appeal denied. [See ante, p. 652.] [No. 6.] Motion by William Diederieh to expunge the record on appeal and to require the appellant to serve a new record denied. [No. 7.] Motion by John P. Kissling and another to expunge the record on appeal and to require the appellant to serve a new record denied. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ.